Title: To George Washington from John Pray, 6 October 1782
From: Pray, John
To: Washington, George


                  
                     Sir.
                     Nyack October 6th 1782
                  
                  I have just discover’d two large boats full of men, under the east Shore just as I was maning out a boat to Send to know Who they were. I was inform’d by a pass from Major Oliver that he had fird with small Arms (as they pased Dobbs Ferry) to bring them to they paying no attention to it— I suppos’d them to be the enemy and as Colo. Smith had just Set off from my Quarters thought they might ore take him. I fir’d an Alarm for his Security and Sent a boat to See who they were.  found them to be a Company of our Light Troops under the Command of Capt. Webb Who had been down and landed Just above our Guard boat.  and it being Something foggy in this murning, they could not discover them as they came up.
                  Boats coming down the River in the night are much expos’d as well as my own; with out my having previous information that I may give Orders to my boats on duty to Conduct themselves accordingly.  even when they are down in the day time it makes a Great dele of Trouble for us.  Except they Cum down under the west Shore and have already been troubled with boats Coming down under the east Shore after Fruite without Calling at my Quarters and Giving me notice of it.  there has been Complaints frum the inhabitants of Such plundering implausible.  I Rather Supposed them to be my men. I have the Honor to be with Every Sentiment of Respect and Esteem Your Excellencys most Obedient mest Humble Servant
                  
                     Jno. Pray Capt.
                     
                  
               